Case 8:21-cv-01181-VMC-AEP Document 4 Filed 06/02/21 Page 1 of 4 PageID 13




UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
                                           x
                                           :
RAINA CANNEDY-BYRD,                        :
                                           :   Case No.: 8:21-cv-01181-VMC-AEP
                           Plaintiff,      :
                                           :   NOTICE OF SETTLEMENT AND
      vs.
                                           :   UNOPPOSED MOTION TO
                                           :   DISMISS WITHOUT PREJUDICE
                                           :   AS TO DEFENDANT PORTFOLIO
 PORTFOLIO RECOVERY                            RECOVERY ASSOCIATES, LLC
 ASSOCIATES, LLC,                          :
                  Defendant.               :
                                           :
                                           :
                                           x


      Plaintiff Raina Cannedy-Byrd (“Plaintiff”) hereby (i) notifies this Court of the

settlement of this action between Plaintiff and Portfolio Recovery Associates, LLC

(“Portfolio”) (collectively with Plaintiff, the “parties”), and (ii) moves this Court to

dismiss this action as to Portfolio without prejudice, subject to the right either of the

parties to move to reopen the case for entry of a stipulated final order or a judgment

or for further proceedings, and states as follows:

      1.     The parties have reached an amicable resolution of this matter, and the

parties are in the process of finalizing a settlement agreement. Once the settlement

agreement is finalized and fully executed and the consideration of the settlement

agreement has been delivered, the parties will respectfully request that the case be

dismissed with prejudice and closed as to Portfolio.
Case 8:21-cv-01181-VMC-AEP Document 4 Filed 06/02/21 Page 2 of 4 PageID 14




      2.     Accordingly, Plaintiff respectfully requests that the Court dismiss this

action as to Portfolio without prejudice, subject to the right of either of the parties to

move to reopen the case for entry of a stipulated final order or a judgment or for

further proceedings within 60 days of this motion.

      3.     Counsel for Plaintiff has conferred with counsel for Portfolio and has

confirmed that Portfolio does not oppose the relief requested in this motion.

                               LEGAL AUTHORITY

      “The Court’s power to stay a matter is incidental to the power inherent in

every court to control the disposition of the causes on its docket with economy of

time and effort for itself, for counsel, and for litigants.” See Univ. of S. Fla. Research

Found., Inc. v. Fujifilm Med. Sys. U.S.A., No. 8:16-cv-1194-MSS-TGW, 2017 U.S.

Dist. LEXIS 155754, at *4 (M.D. Fla. Aug. 29, 2017) (citing Landis v. N. Am. Co.,

299 U.S. 248, 254, 57 S. Ct. 163, 81 L. Ed. 153 (1936).

      WHEREFORE, Plaintiff respectfully requests that the Court dismiss this

action as to Portfolio without prejudice, subject to the right of either of the parties to

move to reopen the case for entry of a stipulated final order or a judgment or for

further proceedings within 60 days of this motion.




                                           -2-
Case 8:21-cv-01181-VMC-AEP Document 4 Filed 06/02/21 Page 3 of 4 PageID 15




DATED: June 2, 2021               COHEN & MIZRAHI LLP
                                  YOSEF STEINMETZ
                                  Florida Bar No. 119968

                                              /s/ Yosef Steinmetz
                                             YOSEF STEINMETZ

                                  300 Cadman Plaza West, 12th Floor
                                  Brooklyn, NY 11201
                                  Telephone: 929/575-4175
                                  929/575-4195 (fax)
                                  yosef@cml.legal
                                  Attorneys for Plaintiff




                                   -3-
Case 8:21-cv-01181-VMC-AEP Document 4 Filed 06/02/21 Page 4 of 4 PageID 16




                        Local Rule 3.01(g) Certification

      I certify that Counsel for Plaintiff has conferred with counsel for Defendant

and has confirmed that Defendant does not oppose the relief requested in this

motion.


Dated: June 2, 2021            By: /s/Yosef Steinmetz
                                     Yosef Steinmetz
                                Attorneys for Plaintiff




                                       -4-
